DETAILED ACTION
	This is a first office action in response to application 17/686,508 filed 03/04/2022, in which claims 1-10 are presented for examination. Currently claims 1-10 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. U.S. Patent Application Publication No. 2012/0306788 A1 hereinafter Chen.

Consider Claim 1:
	Chen discloses a control method, applicable to an electronic device, the control method comprising the following steps: (Chen, See Abstract.)
	detecting a sliding operation from a first position to a second position on a touch screen of the electronic device, (Chen, [0036], “For example, FIG. 2A and FIG. 2B are schematic diagrams of operation gestures according to an embodiment of the invention. Referring to FIG. 1, FIG. 2A and FIG. 2B, the electronic apparatus 100 is, for example, a flat panel computer or a smart phone. The touch display screen 110 includes a first display screen edge 111 and a second display screen edge 113. In the present embodiment, it is assumed that the user holds the electronic apparatus 100 by a single hand, and uses a thumb to perform the touch operation on the touch display screen 110. Here, the touch signal slides clockwise. In other embodiments, the touch signal may slide anticlockwise.”)
	wherein the first position is an edge area of the touch screen and the second position is a position in which the sliding operation stops; (Chen, [0037], “In FIG. 2A, the user slides the finger from the first display screen edge 111 towards the second display screen edge 113, and the electronic apparatus 100 detects an arc-shaped sliding track 201. As the sliding track 201 slides, a part of a menu operation interface 210 is spread from the first display screen edge 111 towards the second display screen edge 113.”) 
	calculating an angle of the sliding operation based on the first position and the second position; and comparing the angle with a threshold to determine whether to activate a one- handed operation mode of the electronic device. (Chen, [0043], [0042], “In FIG. 3A, it is assumed that a predetermined angle .theta..sub.1 is 45 degrees, though the invention is not limited thereto. When it is detected that a sliding angle .theta..sub.2 of the sliding track 310 exceeds the predetermined angle .theta..sub.1, it is determined that the user intends to activate the menu operation interface with arc-shaped arrangement. If now the user releases the finger, the menu operation interface with arc-shaped arrangement is displayed in the touch display screen 110.”)
Consider Claim 4:
	Chen discloses the control method according to claim 1, wherein the step of comparing the angle with a threshold to determine whether to activate a one-handed operation mode of the electronic device further comprises: activating the one-handed operation mode of the electronic device when the number of degrees of the angle is greater than the threshold. (Chen, [0042], “In FIG. 3A, it is assumed that a predetermined angle .theta..sub.1 is 45 degrees, though the invention is not limited thereto. When it is detected that a sliding angle .theta..sub.2 of the sliding track 310 exceeds the predetermined angle .theta..sub.1, it is determined that the user intends to activate the menu operation interface with arc-shaped arrangement. If now the user releases the finger, the menu operation interface with arc-shaped arrangement is displayed in the touch display screen 110.”)
Consider Claim 5:
	Chen discloses the control method according to claim 1, further comprising: determining a range of an interface display area of the one-handed operation mode on the touch screen based on the first position. (Chen, [0037], “In FIG. 2A, the user slides the finger from the first display screen edge 111 towards the second display screen edge 113, and the electronic apparatus 100 detects an arc-shaped sliding track 201. As the sliding track 201 slides, a part of a menu operation interface 210 is spread from the first display screen edge 111 towards the second display screen edge 113.”)
Consider Claim 6:
	Chen discloses a electronic device, comprising: (Chen, See Abstract.)
	a touch screen, configured to detect a sliding operation from a first position to a second position, (Chen, [0036], “For example, FIG. 2A and FIG. 2B are schematic diagrams of operation gestures according to an embodiment of the invention. Referring to FIG. 1, FIG. 2A and FIG. 2B, the electronic apparatus 100 is, for example, a flat panel computer or a smart phone. The touch display screen 110 includes a first display screen edge 111 and a second display screen edge 113. In the present embodiment, it is assumed that the user holds the electronic apparatus 100 by a single hand, and uses a thumb to perform the touch operation on the touch display screen 110. Here, the touch signal slides clockwise. In other embodiments, the touch signal may slide anticlockwise.”)
	 wherein the first position is an edge area of the touch screen and the second position is a position in which the sliding operation stops; and (Chen, [0037], “In FIG. 2A, the user slides the finger from the first display screen edge 111 towards the second display screen edge 113, and the electronic apparatus 100 detects an arc-shaped sliding track 201. As the sliding track 201 slides, a part of a menu operation interface 210 is spread from the first display screen edge 111 towards the second display screen edge 113.”)
	a processor, electrically coupled to the touch screen, wherein the processor is configured to: (Chen, [0039], “When the touch sensing device 120 detects that touch signal generated by the touch display screen 110 slides from the first display screen edge 111 towards the second display screen edge 113, a sliding angle of the touch signal can be calculated through a processing unit. Moreover, by determining whether the sliding angle exceeds a predetermined angle, the processing unit may determine whether or not to activate or close the menu operation interface with arc-shaped arrangement when the touch signal is terminated.”)
	calculate an angle of the sliding operation based on the first position and the second position; and compare the angle with a threshold to determine whether to activate a one-handed operation mode of the electronic device. (Chen, [0042], “In FIG. 3A, it is assumed that a predetermined angle .theta..sub.1 is 45 degrees, though the invention is not limited thereto. When it is detected that a sliding angle .theta..sub.2 of the sliding track 310 exceeds the predetermined angle .theta..sub.1, it is determined that the user intends to activate the menu operation interface with arc-shaped arrangement. If now the user releases the finger, the menu operation interface with arc-shaped arrangement is displayed in the touch display screen 110.”)
Consider Claim 9:
	Chen discloses the electronic device according to claim 6, wherein the processor is further configured to: activate the one-handed operation mode of the electronic device when the number of degrees of the angle is greater than the threshold. (Chen, [0042], “In FIG. 3A, it is assumed that a predetermined angle .theta..sub.1 is 45 degrees, though the invention is not limited thereto. When it is detected that a sliding angle .theta..sub.2 of the sliding track 310 exceeds the predetermined angle .theta..sub.1, it is determined that the user intends to activate the menu operation interface with arc-shaped arrangement. If now the user releases the finger, the menu operation interface with arc-shaped arrangement is displayed in the touch display screen 110.”)
Consider Claim 10:
	Chen discloses the electronic device according to claim 6, wherein the processor is further configured to: determine a range of an interface display area of the one-handed operation mode on the touch screen based on the first position. (Chen, [0037], “In FIG. 2A, the user slides the finger from the first display screen edge 111 towards the second display screen edge 113, and the electronic apparatus 100 detects an arc-shaped sliding track 201. As the sliding track 201 slides, a part of a menu operation interface 210 is spread from the first display screen edge 111 towards the second display screen edge 113.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-3 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. U.S. Patent Application Publication No. 2012/0306788 A1 as applied to claims 1 and 6, respectively above, and further in view of Liang CN-106095185 hereinafter Liang. (see machine translation attached)

Consider Claim 2:
	Chen discloses the control method according to claim 1, wherein the step of calculating an angle of the sliding operation based on the first position and the second position further comprises: calculating an operation vector between the first position and the second position when the sliding operation stops at the second position for a period of time; calculating a reference line of the first position; and calculating the number of degrees of the angle between the operation vector and the reference line, wherein the reference line is a virtual line parallel to an upper edge and/or a lower edge of the electronic device.
	Liang teaches it was a technique known in the art to provide the step of calculating an angle of the sliding operation based on the first position and the second position further comprises: calculating an operation vector between the first position and the second position when the sliding operation stops at the second position for a period of time; calculating a reference line of the first position; and calculating the number of degrees of the angle between the operation vector and the reference line, wherein the reference line is a virtual line parallel to an upper edge and/or a lower edge of the electronic device. (Liang, see pg. 5-6, “1) as shown in FIG. 5, computing the angle value of the first sliding track of the first coordinate point A (X1, Y1) and the second coordinate point B (X2, Y2) vector and the predetermined reference vector. wherein the coordinate point A is the first sliding track in the first drop point coordinate on the touch screen, the coordinate point B is the first sliding track from the coordinate point A moving distance of the coordinate after Δ *, wherein Δ * the value is very small, in embodiments of the present invention can be Δ the value of X is 1mm, in other embodiments, also can select other assignment, does not limit the invention to this. connecting the coordinate points A and B form the vector a predetermined reference vector diagonal vector is shown as FIG. 5 in this embodiment, in other embodiments, the predetermined reference vector also can be the horizontal reference vector as shown in FIG. 6, does not limit the invention to this.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a function of activating a touch area by calculation of vectors and reference lines as this was known in view of Liang and would have been used for the purpose of reducing finger movement range on the touch screen; so as to greatly improve the technical effect of touch operation experience of the user. (Liang, pg. 6)
Consider Claim 3:
	Chen in view of Liang discloses the control method according to claim 2, wherein the first position comprises the reference line orthogonal to the edge area. (Liang, See Fig. 6)

    PNG
    media_image1.png
    328
    285
    media_image1.png
    Greyscale

Consider Claim 7
	Chen discloses the electronic device according to claim 6, wherein the processor is further configured to: calculate an operation vector between the first position and the second position when the sliding operation stops at the second position for a period of time; calculate a reference line of the first position; and calculate the number of degrees of the angle between the operation vector and the reference line, wherein the reference line is a virtual line parallel to an upper edge and/or a lower edge of the electronic device.
	Liang teaches it was a technique known in the art to calculate an operation vector between the first position and the second position when the sliding operation stops at the second position for a period of time; calculate a reference line of the first position; and calculate the number of degrees of the angle between the operation vector and the reference line, wherein the reference line is a virtual line parallel to an upper edge and/or a lower edge of the electronic device. (Liang, see pg. 5-6, “1) as shown in FIG. 5, computing the angle value of the first sliding track of the first coordinate point A (X1, Y1) and the second coordinate point B (X2, Y2) vector and the predetermined reference vector. wherein the coordinate point A is the first sliding track in the first drop point coordinate on the touch screen, the coordinate point B is the first sliding track from the coordinate point A moving distance of the coordinate after Δ *, wherein Δ * the value is very small, in embodiments of the present invention can be Δ the value of X is 1mm, in other embodiments, also can select other assignment, does not limit the invention to this. connecting the coordinate points A and B form the vector a predetermined reference vector diagonal vector is shown as FIG. 5 in this embodiment, in other embodiments, the predetermined reference vector also can be the horizontal reference vector as shown in FIG. 6, does not limit the invention to this.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a function of activating a touch area by calculation of vectors and reference lines as this was known in view of Liang and would have been used for the purpose of reducing finger movement range on the touch screen; so as to greatly improve the technical effect of touch operation experience of the user. (Liang, pg. 6)
Consider Claim 8:
	Chen discloses the electronic device according to claim 7, wherein the first position comprises the reference line orthogonal to the edge area. (Liang, See Fig. 6 above.)

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626